                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GERALD A. GIPSON,                                  Case No. 20-cv-05861-SI
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Re: Dkt. No. 18
                                  10     JOSEPHINE GASTELO,
                                  11                    Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Gerald A. Gipson, a California state prisoner, filed this pro se action for a writ of habeas
                                  14   corpus pursuant to 28 U.S.C. § 2254 to challenge his conviction from the Alameda County Superior
                                  15   Court. Respondent now moves to dismiss the petition as barred by the Younger doctrine because
                                  16   Gipson is awaiting resentencing. For the reasons stated below, the court GRANTS respondent’s
                                  17   motion and dismisses the action.
                                  18

                                  19                                            BACKGROUND
                                  20          Gipson was convicted in Alameda County Superior Court of first degree murder, robbery,
                                  21   and being a felon in possession of a firearm. The jury also found true several sentence enhancement
                                  22   allegations. On March 3, 2017, he was sentenced to a total of 108 years, four months to life in
                                  23   prison. Docket No, 1 at 1.
                                  24          Gipson appealed. The California Court of Appeal affirmed the conviction but remanded on
                                  25   several sentencing issues. The appellate court remanded pursuant to new sentencing laws so the
                                  26   trial court could consider exercising its discretion to strike the firearm enhancements and the “five-
                                  27   year serious felony prior conviction enhancement.” Docket No. 18 at 18-19. The appellate court
                                  28   also directed the trial court at resentencing to “strike the great bodily injury enhancement under
                                   1   section 12022.7, subdivision (a), and the striking of the enhancement shall be reflected in the

                                   2   minutes and abstract of judgment.” Docket No. 18 at 19-20.

                                   3           According to respondent, Gipson is currently awaiting that resentencing in the Alameda

                                   4   County Superior Court. As of the filing of respondent’s motion on February 16, 2021, there was a

                                   5   superior court date set for March 8, 2021. There is no information in the record before this court to

                                   6   indicate whether Gipson was resentenced on that date. According to respondent, the resentencing

                                   7   that was ordered by the California Court of Appeal in March 2019 has been delayed because Gipson

                                   8   has repeatedly moved to substitute counsel. See Docket No. 18 at 2 & n.1. Respondent indicates

                                   9   that Gipson will be able to appeal from the resentencing. In short, there is nothing to indicate that

                                  10   Gipson’s state court case has finished because it is unknown to this court whether Gipson has been

                                  11   resentenced yet or whether he intends to appeal from that resentencing.
                                  12
Northern District of California
 United States District Court




                                  13                                               DISCUSSION

                                  14           Respondent moves to dismiss the case on the basis of abstention because state court

                                  15   proceedings have not yet concluded due to the need to resentence Gipson. Gipson does not dispute

                                  16   that he has not yet been resentenced.

                                  17           Under principles of comity and federalism, a federal court should not interfere with ongoing

                                  18   state criminal proceedings by granting injunctive or declaratory relief absent extraordinary

                                  19   circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971). The rationale of Younger applies

                                  20   throughout appellate proceedings, requiring that state appellate review of a state court judgment be

                                  21   exhausted before federal court intervention is permitted. See Dubinka v. Judges of the Superior

                                  22   Court, 23 F.3d 218, 223 (9th Cir. 1994) (even if criminal trials were completed at time of abstention

                                  23   decision, state court proceedings still considered pending). These concerns are especially important

                                  24   in the habeas context where a state prisoner’s conviction may be reversed on appeal, thereby

                                  25   rendering the federal issue moot. See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983).

                                  26   Absent extraordinary circumstances, Younger abstention is required when: (1) state judicial

                                  27   proceedings are ongoing; (2) the state proceedings implicate important state interests; (3) the federal

                                  28   plaintiff is not barred from litigating federal constitutional issues in the state proceeding; and (4) the
                                                                                           2
                                   1   federal court action would enjoin the state proceeding or have the practical effect of doing so. San

                                   2   Jose Silicon Valley Chamber of Commerce Political Action Comm. v. City of San Jose, 546 F.3d

                                   3   1087, 1092 (9th Cir. 2008).

                                   4          Here, all of the Younger criteria are satisfied. First, Gipson’s case is still pending in the

                                   5   superior court as he is awaiting resentencing. The resentencing requires further judicial action – as

                                   6   the trial judge must (1) decide whether to strike the firearm enhancements, (2) decide whether to

                                   7   exercise its discretion to strike the serious felony prior conviction enhancement, and (3) strike the

                                   8   great bodily injury enhancement under § 12022.7(a). These are not simply clerical matters where

                                   9   the court clerk might update the abstract of judgment form; a resentencing is needed. Thus, state

                                  10   judicial proceedings are ongoing. Second, the state criminal proceedings involve important state

                                  11   interests. See Kelly v. Robinson, 479 U.S. 36, 49 (1986) (citing Younger, 401 U.S. at 44-45) (“This
                                  12   Court has recognized that the States’ interest in administering their criminal justice systems free
Northern District of California
 United States District Court




                                  13   from federal interference is one of the most powerful of the considerations that should influence a

                                  14   court considering equitable types of relief.”). Third, Gipson is not barred from litigating his federal

                                  15   constitutional issues in state court on appeal following the resentencing. Fourth, the underlying

                                  16   federal petition threatens to interfere with the state criminal proceedings in a manner that Younger

                                  17   disapproves by, if successful, overturning a conviction while the state criminal proceedings or

                                  18   appeal therefrom is still ongoing. Accordingly, abstention is appropriate here.

                                  19          Although the claims contained in Gipson’s federal habeas petition may have been presented

                                  20   in his first state court appeal, the existence of resentencing proceedings (from which he apparently

                                  21   may appeal) supports Younger abstention in this action. Waiting until the conclusion of the second

                                  22   state court appeal, or the time to file an appeal concludes, will not work to the detriment of Gipson

                                  23   because he will be able to present his claims on appeal from the resentencing.

                                  24          Due to the pendency of resentencing proceedings in the Alameda County Superior Court,

                                  25   this action will be dismissed under the Younger abstention doctrine. The dismissal will be without

                                  26   prejudice to Gipson filing a new petition for writ of habeas corpus asserting all of his claims after

                                  27   his direct appeal from the resentencing is finished. Because there is a one-year statute of limitations

                                  28   for the filing of a federal petition for writ of habeas corpus, see 28 U.S.C. § 2244(d), Gipson is
                                                                                         3
                                   1   cautioned to act diligently to return to federal court with his new petition for writ of habeas corpus

                                   2   after he is resentenced and any direct appeal from the resentencing concludes.

                                   3           A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                   4   which “jurists of reason would find it debatable whether the petition states a valid claim of the denial

                                   5   of a constitutional right and that jurists of reason would find it debatable whether the district court

                                   6   was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                   7

                                   8                                              CONCLUSION

                                   9           Respondent’s motion to dismiss the petition is GRANTED. Docket No. 18. This action is

                                  10   DISMISSED without prejudice to Gipson filing a new petition for writ of habeas corpus asserting

                                  11   all of his claims after he is resentenced and any appeal from the resentencing concludes. The clerk
                                  12   shall close the file.
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14   Dated: May 13, 2021

                                  15                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  16                                                     United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          4
